FILED
                                                                              IN THE OFFICE OF THE
                                                                           CLERK OF SUPREME COURT
                                                                                  APRIL 14, 2022
                                                                            STATE OF NORTH DAKOTA
                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                 2022 ND 75



Tiffany Schultz,                                      Plaintiff and Appellant
      v.
Zachary DeClusin,                                    Defendant and Appellee



                                No. 20210315

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Susan L. Bailey, Judge.

AFFIRMED.

Per Curiam.

Theresa L. Kellington, Bismarck, ND, for plaintiff and appellant.

Leah R. Carlson, West Fargo, ND, for defendant and appellee.
                            Schultz v. DeClusin
                               No. 20210315

Per Curiam.

[¶1] Tiffany Schultz appeals from an amended judgment awarding primary
residential responsibility of their child to Zachary DeClusin. She also appeals
from a money judgment awarding DeClusin $17,159.63 in attorney’s fees and
costs. Schultz claims the district court clearly erred in awarding DeClusin
primary residential responsibility, and the court abused its discretion by
awarding DeClusin attorney’s fees and costs. We summarily affirm under
N.D.R.App.P. 35.1(a)(2) and (4).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1